Title: General Orders, 31 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Sunday May 31st 1778.
                        Parole Knolton—C. Signs Keen Keswick—
                        
                    
                    The 2nd State Regiment of Virginia is for the present to be annexed to Muhlenberg’s Brigade & Coll Vanschaik’s Regiment ’till further orders is in like manner to be joined to the second Pennsylvania Brigade in lieu of the 8th Pennsylvania Regiment which is to be detach’d on other service—A Surgeon from each Brigade is to remain in Camp to attend the sick of it which shall be left behind under the direction of Doctor Hutchinson ’till relieved by Surgeons from the General Hospital, when they are immediately to join their respective Regiments—Men in the Small-Pox or under Innoculation are to be comprehended in the number of the sick—Regimental Medicine Chests are to go on with the Army. A sufficient number of Camp Kettles must be left for the use of the sick.
                    Commanding Officers of Regiments will assist the Regimental Surgeons in procuring as many Women of the Army as can be prevailed on to serve as Nurses to them who will be paid the usual Price—Orderlies are also to be left, one to every twenty sick men—These should be men out of such as are (for want of Cloathing, from lameness and the like) least fit to march with the Army, but at the same time capable of this duty.
                    A Commissary is to be left to supply the sick with provisions—A Commissioned Officer to every fifty men is to remain and a Field Officer to superintend the whole. The Arms of the sick in each Regimt are to supply, as far as may be necessary the deficiency in it, of those fit for duty—if there are any remaining they are to be left in the Care of the Officers who are to stay with the sick—The Vaults are to be well covered before the Brigades quit the ground.
                    Commanding Officers of Divisions and all others are to pay the strictest Attention that no Women be suffered on any Pretence to get into the Waggons of the Army on the march.
                